Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application is acknowledged as being a continuation of 16/995,953 and 15/941,656. Examiner has considered the prosecution history of these applications which are reflected in the findings below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,223,684. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
	The main differences between claims 1, 12, and 17 when corresponded with claims 1, 12, and 15 of US 11,223,684 lie in the recitations of “configuring the specific industrial testing device based on receiving the input selecting the specific industrial testing device” as recited in claims 1, 12, and 17 as opposed to the limitations of “receiving a request to modify one or more features of the given industrial testing device; and based on the request to modify the one or more features of the given industrial testing device, enabling receipt of updates for the given industrial testing device when the given industrial testing device is located in a specified location” as recited in claims 1, 12, and 17 since one skilled in the art would have considered “configuring the specific industrial testing device” to be an obvious variation of “receiving a request to modify one or more features of the given industrial testing device” and “enabling receipt of updates for the given industrial testing device”. Since the limitations of “receiving user input selecting the given industrial testing device from the displayed plurality of industrial testing devices” in claims 1, 12, and 15 of US 11,223,684 anticipate the recitations in claims 1, 12, and 17, that “selection” has already been performed, therefore, “configuring the specific industrial testing device” “based on receiving the input selecting the specific industrial testing device” would have been an obvious variation since the “specific industrial testing device” has already been “selected” and to base further limitations on this “input” would have been an obvious variation.
	Also, the recitation of a “specific industrial testing device” as opposed to a “given industrial testing device” is also an obvious variation of particularly pointing out a specific element within the claim.
	The rest of the claimed limitations within 1, 12, and 17 are otherwise anticipated by the recitations within claims 1, 12, and 15 of US 11,223,684.
	Except for the minor obvious variation in statutory categories of invention wherein claim 16 recites a system as opposed to claim 4 of US 11,223,684 which recites a method, claim 16 is otherwise anticipated by the recitations of claim 4 of US 11,223,684.
	The limitations of claims 2-16 and 17-20 are also anticipated by the limitations of 1, 2, 3, 4, 6, 7, 1 and 9 in combination, 10, 1 and 11 in combination, 1 and 11 in combination, 12, 12, 13, 14, 15, 15, 16, and 17 respectively.
Therefore, claims 1-20 are found to be obvious variations of claims 1-17 of US 11,223,684 and are therefore rejected on the ground of nonstatutory double patenting.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0286046 to Pardi in view of US 9,300,539 to DeJana et al. (“DeJana”), in further view of US 2016/0100824 to Kim and also in further view of US 7,428,750 to Dunn et al. (“Dunn’’).
Regarding claim 1, Pardi taught a method comprising:
causing a user interface (“universal application platform” “that receives interaction via a user interface” including a “pinning module”; paragraphs 0040-0041) to display a plurality of devices that includes a plurality of devices (“nodes” within a “data center” that perform various functionality including “applications” such as “distributed applications” and “service applications”; consider generally paragraphs 0123-0125); and 
receiving user input selecting a specific device from the displayed plurality of devices (consider paragraph 0048, “Pinning module 202 may receive device selection 242 via user interaction with selectable device list 234 in some examples. Device selection 242 may include a user-selected device for application pinning or unpinning”).
Pardi may be interpreted as not expressly teaching configuring the specific device based on receiving the input selecting the specific device, however, Pardi did teach receiving the input selecting the specific device as shown above.
In an analogous art relating to given devices within a distributed network, DeJana taught configuring a specific selected device (“resources” on “nodes” that contain “instances” are “moved” or “relocated” and also providing “additional cloud resources” “related to the instance”). (consider at least column 1, lines 53-63 regarding “configuration instances” “move or relocate” “from one data center to another based on the current or future location of the user”) (consider further column 8, lines 60-62 wherein “the determination of the location may be made by direct input of the user specifying a location”) (consider further column 9, lines 34-45 and 56-61, specifically wherein “the network computing management services may be configured to provide additional cloud resources that are related to the instance accessed by the user” “when the instance is relocated to a different location, these related resources may be relocated along with the instance”) (consider also column 3, lines 43-52 regarding “Software as a Service” wherein a user (ie. “consumer”) is able to configure features through the use of “user-specific application configuration settings”).
It would have been obvious to one skilled in the art before the effective filing date of the instant application to combine the teachings of Pardi and DeJana in order to arrive at the invention as claimed. Given the express teachings and suggestions in DeJana regarding using the configuring of a specific selected device as shown above, one skilled in the art would have been motivated to combine the teachings of Pardi and DeJana so that, upon the user selection of a device from a plurality of devices, that the user could have used the selection to configure features of the specific device as claimed and one skilled in the art would have had a reasonable expectation of the success of such a combination.
Pardi and DeJana may be interpreted as not expressly teaching wherein the devices are industrial testing devices.
	However, in an analogous art regarding devices being able to communicate with data centers (“external apparatus”) via remote computer networks that are external to the devices (“wireless networks”) (consider paragraph 0008), Kim did disclose an industrial testing device (“ultrasound diagnosis apparatus”; consider at least paragraph 0006).
It would have been obvious to one skilled in the art before the effective filing date of the instant application to simply substitute the device of Pardi and DeJana with the more specific industrial testing device of Kim since both devices were taught in both Pardi, DeJana, and Kim of being able to communicate via remote computer networks external to the device with a data center as shown. Therefore, one skilled in the art would have found it to be obvious to simply substitute the device of Pardi and DeJana with the more specific industrial testing device of Kim without material changes in the operation of the invention such that the substitution would have predictably resulted in the invention as claimed.
Pardi, DeJana and Kim may be interpreted as not expressly teaching further including the steps of:
creating a user account in the remote computer network; and registering the specific industrial testing device to the user account.
However, in an analogous art, Dunn does teach creating (“registering”) a user account in
a remote computer network and registering a device to the user account in the context of remote
computer networks (consider column 1, lines 12-40 and column 5, line 9-30 regarding
“registering” user accounts and the use of “credentials” such as “user IDs”, “account numbers”
and “person identification numbers (PIN)”).
It would have been obvious to one skilled in the art as of the effective filing date of the
application to combine the teachings of these references since these references disclose methods
of device to device communication of substantially similar scope (aka. within an remote
computer network context). Given this analogous disclosure, one of ordinary skill in the art could
have combined the elements as claimed by known methods by integration of software routines in
order to provide a more comprehensive and useful method and that, in combination, each
element merely performs the same function as it does separately and would have recognized that
the results of such a combination of software routines would have been predictable.
Regarding claim 8, Pardi, DeJana, Kim and Dunn taught the method of claim 1.
Pardi may be interpreted as not expressly teaching, however, DeJana further taught
receiving a request to modify one or more features of the specific device (“resources” on “nodes” that contain “instances” are “moved” or “relocated” and also providing “additional cloud resources” “related to the instance”) and enabling the user to selectively enable and disable the one or more features in response to receiving the user request. (consider at least column 1, lines 53-63 regarding “configuration instances” “move or relocate” “from one data center to another based on the current or future location of the user”) (consider further column 8, lines 60-62 wherein “the determination of the location may be made by direct input of the user specifying a location”) (consider further column 9, lines 34-45 and 56-61, specifically wherein “the network computing management services may be configured to provide additional cloud resources that are related to the instance accessed by the user” “when the instance is relocated to a different location, these related resources may be relocated along with the instance”) (consider also column 3, lines 43-52 regarding “Software as a Service” wherein a user (ie. “consumer”) is able to configure features through the use of “user-specific application configuration settings”)
The motivations regarding the obviousness of claim 1 also apply to claim 8, therefore, claim 8 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Pardi and DaJana and the same rationale supporting the conclusion of obviousness.
Pardi and DeJana may be interpreted as not expressly teaching wherein the devices are industrial testing devices, however, Kim did teach these limitations (“ultrasound diagnosis apparatus”; consider at least paragraph 0006).
The motivations regarding the obviousness of claim 1 also apply to claim 8, therefore, claim 8 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Pardi, DaJana and Kim and the same rationale supporting the conclusion of obviousness.
Regarding claim 9, Pardi, DeJana, Kim and Dunn taught the method of claim 1.
Pardi taught previously registering specific devices and making a determination that a specific device was previously registered (“preconfigured or preselected by a user” within a “selectable device list” such that they are “pinned”; consider at least paragraphs 0019-0020 and 0049). (consider paragraph 0048, “Pinning module 202 may receive device selection 242 via user interaction with selectable device list 234 in some examples. Device selection 242 may include a user-selected device for application pinning or unpinning”)
Pardi may be interpreted as not expressly teaching wherein the specific industrial testing device is associated with a specific data center location that is selected in response to determining that the specific device was previously registered, further comprising enabling the user to reconfigure a data center location associated with the specific industrial testing device in response to receiving a user request to associate the specific industrial testing device with a second data center location different from the specific data center location, however, Pardi did teach determining that the specific device was previously registered as shown above.
DeJana taught wherein the specific device is associated with a specific data center location that is selected (“a list of data centers” included within a “table”; Figure 6, element 600), further comprising enabling the user to reconfigure a data center location associated with the specific device in response to receiving a user request to associate the specific device with a second data center location different from the specific data center location. (consider column 8, line 63-column 9, line 33, wherein the “data centers” have “various characteristics” and “the table reflects a dynamic list of data centers” wherein “the preferability or desirability of a particular data center” is considered and the “data center” is “selected” “from the list that satisfies a threshold level of criteria” including, but not limited to, the characteristics including “local laws or regulations”) (consider at least column 1, lines 53-63 regarding “configuration instances” “move or relocate” “from one data center to another based on the current or future location of the user”) (consider further column 8, lines 60-62 wherein “the determination of the location may be made by direct input of the user specifying a location”)
The motivations regarding the obviousness of claim 1 also apply to claim 8, therefore, claim 8 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Pardi and DaJana and the same rationale supporting the conclusion of obviousness.
Pardi and DeJana may be interpreted as not expressly teaching wherein the devices are industrial testing devices, however, Kim did teach these limitations (“ultrasound diagnosis apparatus”; consider at least paragraph 0006).
The motivations regarding the obviousness of claim 1 also apply to claim 8, therefore, claim 8 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Pardi, DaJana and Kim and the same rationale supporting the conclusion of obviousness.
Claims 12 and 17 recite a system and non-transitory computer readable medium that contain substantially the same limitations as recited in claim 1 and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Pardi, DeJana, Kim and Dunn and the same rationale supporting the conclusion of obviousness.
	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pardi, DeJana, Kim and Dunn as applied to claim 1 above, and further in view of US 2004/0141661 to Hanna et al. (“Hanna”).
Regarding claim 7, Pardi, DeJana, Kim and Dunn taught the method of claim 1.
Pardi may be interpreted as not expressly teaching, however, DeJana did further teach updating a regulation table that includes one or more government regulations. (consider column 8, line 63-column 9, line 33, wherein “the table reflects a dynamic list of data centers” wherein “the preferability or desirability of a particular data center” is considered and the “data center” is “selected” “from the list that satisfies a threshold level of criteria” including, but not limited to, the characteristics including “local laws or regulations” such that “The table 600 reflects a dynamic list of data centers in that availability evaluations conducted by the logic 410 may consider the current capacity or load of a respective data center at a given point in time via the capacity/load field 612.  The preferability or desirability of a particular data center may change  from one determination to another based on the current capacity or load status of the data center; thus, the list of data centers is `dynamic.`”) (it may be reasonably inferred that any characteristic within the regulation table may be updated including “local laws or regulations” in accordance with the “dynamic” nature of the regulation table disclosed in DeJana)
The motivations regarding the obviousness of claim 1 also apply to claim 7, therefore, claim 7 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Pardi and DaJana and the same rationale supporting the conclusion of obviousness.
	Pardi, DeJana, Kim and Dunn may be interpreted as not expressly teaching wherein the one or more government regulations is associated with a type of the specific industrial testing device.
However, in an analogous art, Hanna teaches that devices connected to a network different industrial testing devices are used to capture information (“different imaging modalities” such as “X-ray imaging”; paragraph 0003) (consider also paragraph 0065 regarding “the imaging modality (i.e., imaging device type)”).
Hanna further teaches that a storage location including remote locations is selected based on predetermined criteria including the type of industrial testing device used and also its location (consider paragraph 0059, “These policies are entered into the system as a set of rules which are input from administration workstation 19 (FIG. 1).  These rules determine how the system 10 will handle requests to store images, retrieve information regarding patient studies, or update system configuration properties.  These rules may be based on such parameters as the size of the study, the identity of the medical device, its modality, or its location within the enterprise.”) 
It would have been obvious to one skilled in the art as of the effective filing date of the instant application to combine the teachings of Pardi, DeJana, Kim, Dunn and Hanna in order to arrive at the invention as claimed. Given the express teachings and suggestions in DeJana regarding the updating of a regulation table that includes one or more government regulations and the teachings within Hanna regarding selecting a storage location based on a type of industrial testing device and its location which may be reasonably interpreted as being located in a specific country which has corresponding government regulations, one skilled in the art would have been motivated to combine the teachings of Pardi, DeJana, Kim, Dunn and Hanna so that a regulation table can be updated wherein the table comprises one or more government regulations associated with a type of the specific industrial testing device and one skilled in the art would have had a reasonable expectation of the success of such a combination.
Regarding claim 11, Pardi, DeJana, Kim, and Dunn taught the method of claim 1.
Pardi may be interpreted as not expressly teaching, however, DeJana further taught
receiving a request to modify one or more features of the specific device (“resources” on “nodes” that contain “instances” are “moved” or “relocated” and also providing “additional cloud resources” “related to the instance”).
The motivations regarding the obviousness of claim 1 also apply to claim 8, therefore, claim 8 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Pardi and DaJana and the same rationale supporting the conclusion of obviousness.
Pardi and DeJana may be interpreted as not expressly teaching wherein the devices are industrial testing devices, however, Kim did teach these limitations (“ultrasound diagnosis apparatus”; consider at least paragraph 0006).
The motivations regarding the obviousness of claim 1 also apply to claim 8, therefore, claim 8 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Pardi, DaJana and Kim and the same rationale supporting the conclusion of obviousness.
Pardi, DeJana, Kim and Dunn may be interpreted as not expressly teaching wherein wherein the one or more features include a health information synchronization feature that causes the specific industrial testing device to transmit status information to a remote server.
However, Hanna did teach a health information synchronization feature that causes an industrial testing device upon receiving a request (“different imaging modalities” such as “X-ray imaging”; paragraph 0003) (consider also paragraph 0065 regarding “the imaging modality (i.e., imaging device type)”) to transmit status information to a remote server. (consider paragraph 0042 regarding “messages sent to the system 10 using the DICOM standard are received by a DICOM server”) (consider also paragraph 0141 regarding “Each system/equipment that will interact as an SCU or SCP will need to have an entry set up inside DicomEquipmentClass” wherein the “entry can contain” “Status”)
It would have been obvious to one skilled in the art as of the effective filing date of the instant application to combine the teachings of Pardi, DeJana, Kim, Dunn and Hanna in order to arrive at the invention as claimed. Given the express teachings and suggestions in DeJana receiving a request to modify one or more features of the specific device and the teachings within Hanna regarding a health information synchronization feature that causes an industrial testing device upon receiving a request, one skilled in the art would have been motivated to combine the teachings of Pardi, DeJana, Kim, Dunn and Hanna so that a health information synchronization feature that causes an industrial testing device upon receiving a request the specific industrial testing device can used in conjunction with receiving a request to modify one or more features of the specific device and one skilled in the art would have had a reasonable expectation of the success of such a combination.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pardi, DeJana, Kim and Dunn as applied to claim 1 above, and further in view of US 20170034274 to Hanney et al. (“Hanney”).
Regarding claim 10, Pardi, DeJana, Kim and Dunn taught the method of claim 1.
Pardi may be interpreted as not expressly teaching, however, DeJana further taught
receiving a request to modify one or more features of the specific device (“resources” on “nodes” that contain “instances” are “moved” or “relocated” and also providing “additional cloud resources” “related to the instance”).
The motivations regarding the obviousness of claim 1 also apply to claim 8, therefore, claim 8 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Pardi and DaJana and the same rationale supporting the conclusion of obviousness.
Pardi and DeJana may be interpreted as not expressly teaching wherein the devices are industrial testing devices, however, Kim did teach these limitations (“ultrasound diagnosis apparatus”; consider at least paragraph 0006).
The motivations regarding the obviousness of claim 1 also apply to claim 8, therefore, claim 8 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Pardi, DaJana and Kim and the same rationale supporting the conclusion of obviousness.
Pardi, DeJana, Kim and Dunn may be interpreted as not expressly teaching wherein the one or more features include a remote diagnostics feature that, in response to being enabled, allows the specific industrial testing device to be remotely accessed for assistance.
However, Hanney taught that any device on a network may include a remote diagnostics feature that, in response to being enabled, allows the device to be remotely accessed for assistance (consider paragraphs 0027 and 0094 regarding the “active management” of network resources including using “SSH” and Remote Desktop Protocol”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Pardi, DeJana, Kim and Dunn to include the taught features of Hanney such that the modification includes every element as claimed. Given Pardi, DeJana, Kim and Dunn’s disclosure of computerized industrial testing devices that are connected to a network, Hanney specifically taught that a device connected to a network may have a remote diagnostics feature that, in response to being enabled, allows the device to be remotely accessed for assistance (paragraph 0027). Given this specific advantage in Hanney, one skilled in the art would have been motivated to modify the teachings of Pardi, DeJana, Kim and Dunn with the teachings of Hanney such that the industrial testing device as taught in Pardi, DeJana, Kim and Dunn may be enhanced with a remote diagnostics feature as taught in Hanney so that an industrial testing device may include a remote diagnostics feature that, in response to being enabled, allows the device to be remotely accessed for assistance as claimed. Therefore, such a modification of the teachings of Pardi, DeJana, Kim and Dunn with the teachings of Hanney would have yielded nothing more than predictable results to one of ordinary skill in the art.


Allowable Subject Matter
Claims 2-6, 13-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459